DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1, 5-6, 9-10, 14-15, and 18-19 have been amended, claim(s) 4 and 13 have been cancelled, and no new claims have been added, therefore claim(s) 1-3, 5-12, 14-20 is/are pending in the application and have been presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 8/14/2020. A certified copy of the IN202011035120 application was received on 9/28/2022.

Summary
Office Action Summary:
Amendments to the claim(s) do not overcome previous rejections under 35 USC 101, therefore the Examiner has maintained the rejection.
Amendments to the claim(s) overcome the previous rejection under 35 USC 103, therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
The Applicant’s arguments have been fully considered however they are not persuasive, see Response to Arguments below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-3, 5-12, 14-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that claims 1-20 are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, Claim 1 recites, " A computer-implemented method, comprising: receiving by a server computer over a network from a client computer, digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components that are different from one or more static components; for each of the static components, pre-computing a digital image in an interim raw byte representation and digitally storing the interim raw byte representations corresponding to all the static components; in response to receiving a request to provide a digital offer, to the client computer, in real-time on demand: retrieving, by the server computer, the interim raw byte representations corresponding to all the static components, independent of rendering of the interim raw byte representations; for each of the dynamic components and only for the dynamic components, rendering, by the server computer, a component image file in real-time on demand; joining, by the server computer, the pre-computed interim raw byte representations corresponding to all the static components and all the currently rendered component image files corresponding to the dynamic components and creating and storing a single digital image file corresponding to the digital offer, the joining comprising any of concatenating or stitching the pre-computed raw byte representations and the currently rendered component image files and writing the single digital image file in any of PNG, JPEG, or TIFF digital image file formats; and transmitting the single digital image file to the client computer; printing the single digital image file graphically and visually at the client computer; wherein the method is performed by one or more computing devices. Claim(s) 10 and 19 are similar to claim 1 except for reciting, A computer system, comprising: an offer server computer comprising one or more processors coupled to non-transitory computer-readable storage media storing static element pre-compute instructions and dynamic image generation instructions, and comprising cache storage and coupled to an offer database; the offer server computer being communicatively coupled to one or more offer printers that are associated with a point of sale; the static element pre-compute instructions being configured, when executed by the offer server computer, to cause the offer server computer to execute (claim 10), and A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations (claim 19), therefore claims 10 and 19 are analyzed similarly as claim 1. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. The claim(s) as a whole are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to advertising/marketing or sales activities. The claims recite a common business practice of generating an advertisement using simple visualization and rendering techniques.
Dependent claims 2-3, 5-6, 8, 11-12, 17, and 20 are also considered to be encompassed by the abstract idea by indicating storing and retrieving the offer (claim 2, 3, 11, 12, 20), retrieving and printing the offer (claim 5, 6), and the type of dynamic content rendered for the offer (claim 8, 17).

Under Eligibility Step 2A, Prong 2 analysis, A computer-implemented method, receiving by a server computer over a network from a client computer, digitally stored metadata and digitally storing the interim raw byte representations, retrieving, by the server computer, the interim raw byte representations, independent of rendering of the interim raw byte representations; and only for the dynamic components, joining, by the server computer, the pre-computed interim raw byte representations creating and storing a single digital image file writing the single digital image file in any of PNG, JPEG, or TIFF digital image file formats (claim 1, 10, 19), A computer system, comprising: an offer server computer comprising one or more processors coupled to non-transitory computer-readable storage media storing static element pre-compute instructions and dynamic image generation instructions, and comprising cache storage and coupled to an offer database; the offer server computer being communicatively coupled to one or more offer printers that are associated with a point of sale (claim 10), A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations (claim 19), digitally storing the interim raw byte representations corresponding to all the static components in cache storage; and in response to receiving the request to provide a digital offer in real-time on demand, retrieving the interim raw byte representations corresponding to all the static components from a cache storage (claim 3, 12), the claim(s) appear to be directed to data gathering (i.e. retrieving, storing, transmitting) for purposes of generating an advertisement, as such the Examiner finds that the claim(s) are just performing an abstract idea in a computer environment and does not recite an improvement to the functioning of the computer itself or an improvement to the technical field, the claims recite generic computer components performing generic computer functions which does not amount to significantly or substantially more than the judicial exception. The limitation(s) of “independent of rendering of the interim raw byte representations; for each of the dynamic components and only for the dynamic components”, the Examiner finds to merely be indicating that the static components are not rendered at the time the interim raw byte representations are retrieved, however since the static components are already pre-computed and stored there does not appear to be any improvement to the technical field or the functioning of the computer. The limitation of “wherein the joining comprises any of concatenating or stitching the pre-computed raw byte representations and the component image files and writing the single digital image file in any of PNG, JPEG, or TIFF digital image file formats”, the Examiner understand this to be well-understood, routine and conventional in the art as shown by (Jarrell et al, US 20080126206 A1, see 0056). The Examiner notes that the “joining comprises any of concatenating or stitching” appears to merely be combining the static and dynamic components, the terms “concatenate” and “stitch” are only used a total of 6 times, and never described beyond merely joining, such as combining or blending the components together.
	The limitations of the claim(s) does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation other than what is well-understood, routine and conventional in the art, or add unconventional steps that confine the claim(s) to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment. 

Under Eligibility Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The Examiner understands the claim limitations of “wherein the joining comprises any of concatenating or stitching the pre-computed raw byte representations and the component image files and writing the single digital image file in any of PNG, JPEG, or TIFF digital image file formats”
to be well-understood, routine and conventional in the art as shown by (Jarrell et al, US 20080126206 A1, see 0056). The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer. The claimed computer components are recited at a high level of generality and are merely invoked to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-6 and 19-20 is/are rejected under 35 U.S.C. 103 for as being unpatentable over Chockalingam et al (US 2009/0037279 A1), hereinafter “Chockalingam”, in view of Ferro et al (US 2010/0153225 A1), hereinafter “Ferro”.

	Claim 1: Chockalingam discloses, A computer-implemented method (see at least 0046-0047, computer, systems and methods), comprising:
	 receiving, by a server computer over a network from a client computer (0012-0013, network), digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components that are different from the one or more static components (0018-0019, 0020, 0022-0023);
	 for each of the static components, pre-computing, by the server computer, a digital image in an interim raw byte representation and digitally storing the interim raw byte representations corresponding to all the static components (0022-0023);
	 in response to receiving a request to provide a digital offer, to the client computer, in real- time on demand: retrieving, by the server computer, the interim raw byte representations corresponding to all the static components, independent of rendering of the interim raw byte representations (0022-0023, 0032-0033); 
	for each of the dynamic components and only for the dynamic components, rendering, by the server computer, a component image file in real-time on demand (0018-0019, 0039, 0041); 
	joining, by the server computer, the pre-computed interim raw byte representations corresponding to all the static components and all the currently rendered component image files corresponding to the dynamic components and creating and storing a single digital image file corresponding to the digital offer (0012-0013, see also, 0016, 0018-0019, combination of static and dynamic data),
	the joining comprising any of concatenating or stitching the pre-computed raw byte representations and the currently rendered component image files (0012-0013, 0016, see also, 0018-0019, combination of static and dynamic data, 0039), and writing the single digital image file in any of PNG, JPEG, or TIFF digital image file formats (0030-0031) – the Examiner notes it appears the “joining” as being “any of concatenating or stitching” apparently just means combining the static and dynamic components;
	 and transmitting the single digital image file (0016, 0020, 0042);
	 printing the single digital image file graphically and visually (0005, the coupon can be printed at the convenience of the user); 
	wherein the method is performed by one or more computing devices (0017, 044-0046).  	
	Where Chockalingam discloses a communication network and transmitting the file and printing (see at least 0005, 0016, 0042), it appears that the file is directly sent to the consumer/customer rather that the advertiser/sponsor, therefore it appears that Chockalingam may not explicitly disclose transmitting the digital image file to the client computer, and printing the image file at the client computer. Ferro, however, teaches a merchant POS computer receiving a digital image file with a dynamic value-added message from a remote server (Ferro at 0030-0033, 0038-0039, 0042), and printing the image file (Ferro at 0042-0044, 0047). 
	The Examiner finds and understands that it would have been readily apparent to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine or incorporate transmitting an image file by a remote server to a merchant computer for printing as taught by Ferro with the system and method for creating a personalized advertisement by combining static template data with dynamic content data, in order to generate and print dynamic/customized content at the time of transaction for the consumer.

	Claim 2:  Chockalingam in view of Ferro discloses, The method of claim 1, further comprising: creating and storing a digital offer template based on the digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components (Chockalingam at 0022-0023); and in response to the request to provide a digital offer in real-time on demand, selecting and retrieving the digital offer template and using the digital offer template to identify the one or more static components and the one or more dynamic components before the rendering (Chockalingam at 0018-0019, 0031).  

	Claim 5: Chockalingam in view of Ferro discloses The method of claim 1, further comprising: receiving the request to provide the digital offer in real-time on demand  (see Chockalingam at 0031-0033) and transmitting the digital file  (Chockalingam at 0016, 0020, 0042), it appears that Chockalingam may not explicitly disclose, to the client computer that is associated with a point of sale, the point of sale having an offer printer; creating and storing the single digital image file corresponding to the digital offer using an image width and an image height that are capable of direct printing by the offer printer; and transmitting the single digital image file to the client computer associated with the point of sale for the direct printing by the offer printer, Ferro, however teaches a point of sale computer and printer (Ferro at 0039), creating and storing dynamic content (image file) using an image width and height capable of direct printing (Ferro at 0030-0033), and transmitting and printing the advertisement (Ferro at 0042-0044). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify or incorporate the teachings of Ferro for creating and storing dynamic content as an image file using image dimensions for direct printing with the system and method of Chockalingam in order to generate and print dynamic/customized content at the time of transaction for the consumer.

	Claim 6: Chockalingam in view of Ferro discloses, The method of claim 1, further comprising: receiving the request to provide the digital offer in real-time on demand (Chockalingam at 0031-0033), it appears that Chockalingam may not disclose that the request is from a point of sale device, therefore Chockalingam may not explicitly disclose, from the client computer, the client computer being a point of sale terminal having a receipt printer; creating and storing the single digital image file corresponding to the digital offer using an image width and an image height that are capable of direct printing by the receipt printer; and transmitting the single digital image file to the point of sale terminal for the direct printing by the receipt printer. Ferro, however teaches a point of sale computer and printer (Ferro at 0039), creating and storing dynamic content (image file) using an image width and height capable of direct printing (Ferro at 0030-0033), and transmitting and printing the advertisement (Ferro at 0042-0044), as combined and under the same rationale as above.

	Claim 19: Chockalingam discloses, A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising (0046-0047): 
	receiving, from a client computer (0012-0013), digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components that are different from the one or more static components (0018-0019, 0020, 0022-0023); 	
	for each of the static components, pre-computing a digital image in an interim raw byte representation and digitally storing the interim raw byte representations corresponding to all the static components (0022-0023); 
	in response to receiving a request to provide a digital offer, to the client computer, in real- time on demand: retrieving the interim raw byte representations corresponding to all the static components, independent of rendering of the interim raw byte representations (0022-0023, 0032-0033, see also 0035);
	 for each of the dynamic components and only for the dynamic components, rendering a component image file in real-time on demand (0018-0019, 0039, 0041);
	 joining the pre-computed interim raw byte representations corresponding to all the static components and all the currently rendered component image files corresponding to the dynamic components and creating and storing a single digital image file corresponding to the digital offer, 
	the joining comprising any of concatenating or stitching the pre-computed raw byte representations and the currently rendered component image files (0012-0013, see also, 0016, 0018-0019, 0031, combination of static and dynamic data), and writing the single digital image file in any of PNG, JPEG, or TIFF digital image file formats  (0030-0031 – the Examiner notes it appears the “joining” as being “any of concatenating or stitching” apparently just means combining the static and dynamic components;
	and transmitting the single digital image file to (0016, 0020, 0042);
	printing the single digital image file graphically and visually (0005, the coupon can be printed at the convenience of the user).
	Where Chockalingam discloses a communication network and transmitting the file and printing (see at least 0005, 0016, 0042), it appears that the file is directly sent to the consumer/customer rather that the advertiser/sponsor, therefore it appears that Chockalingam may not explicitly disclose transmitting the digital image file to the client computer, and printing the image file at the client computer. Ferro, however, teaches a merchant POS computer receiving a digital image file with a dynamic value-added message from a remote server (Ferro at 0030-0033, 0038-0039, 0042), and printing the image file (Ferro at 0042-0044, 0047). 
	The Examiner finds and understands that it would have been readily apparent to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine or incorporate transmitting an image file by a remote server to a merchant computer for printing as taught by Ferro with the system and method for creating a personalized advertisement by combining static template data with dynamic content data, in order to generate and print dynamic/customized content at the time of transaction for the consumer.

	Claim 20: Chockalingam in view of Ferro discloses, The computer-readable medium of claim 19, the operations further comprising: creating and storing a digital offer template based on the digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components (Chockalingam at 0022-0023); and in response to the request to provide a digital offer in real-time on demand, selecting and retrieving the digital offer template and using the digital offer template to identify the one or more static components and the one or more dynamic components before the rendering (Chockalingam at 0018-0019, 0031).

Claim 3, 10-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam in view of Ferro, further in view of Boynes et al (US 9,787,521 B1), hereinafter “Boynes”.

	Claim 3: Chockalingam in view of Ferro discloses The method of claim 1, however where Chockalingam discloses storing data corresponding to static elements of an advertisement (see Chockalingam at 0022-0023), it appears that Chockalingam may not explicitly disclose further comprising: digitally storing the interim raw byte representations corresponding to all the static components in a cache storage; and in response to receiving the request to provide a digital offer in real-time on demand, retrieving the interim raw byte representations corresponding to all the static components from the cache storage, Boynes, however teaches generating static and dynamic content to be served to a user device, where the static content is stored and received from a cache storage (see Boynes at Col 4:41-46, Col 4:57-58). The Examiner understands storing and retrieving static content from a cache to be applying a known technique to a known device, method or product ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or incorporate the technique taught by Boynes with the system and method of generating a personalized advertisement via combining static and dynamic data as disclosed by Chockalingam in view of Ferro in order to further store the static components in a cache storage to improve the response time for delivering content, according to MPEP 2143(I)(D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	Claim 10: Chockalingam discloses, A computer system (see at least 0046-0047, computer, systems and methods), comprising:
	an offer server computer comprising one or more processors coupled to non-transitory computer-readable storage media storing static element pre-compute instructions and dynamic image generation instructions (0046-0047), and coupled to an offer database (0021-0023, 0032);  
	the static element pre-compute instructions being configured, when executed by the offer server computer, to cause the offer server computer to execute: receiving, from a client computer (0012-0013, 0047), digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components that are different from the one or more static components (0018-0019, 0020, 0022-0023); 
	for each of the static components, pre-computing a digital image in an interim raw byte representation and digitally storing the interim raw byte representations corresponding to all the static components (0022-0023);
	 the dynamic image generation instructions being configured, when executed by the offer server computer, to cause the offer server computer to execute (0047): in response to receiving a request to provide a digital offer, to the client computer, in real- time on demand: retrieving the interim raw byte representations corresponding to all the static components, independent of rendering of the interim raw byte representations (0022-0023, 0032-0033);
	 for each of the dynamic components and only for the dynamic components, rendering a component image file in real-time on demand (0018-0019, 0039, 0041);
	joining the pre-computed interim raw byte representations corresponding to all the static components and all the currently rendered component image files corresponding to the dynamic components and creating and storing a single digital image file corresponding to the digital offer (0012-0013, see also, 0016, 0018-0019, combination of static and dynamic data), 
	the joining comprising any of concatenating or stitching the pre-computed raw byte representations and the currently rendered component image files (0012-0013, see also, 0016, 0018-0019, combination of static and dynamic data) and writing the single digital image file in any of PNG, JPEG, or TIFF digital image file formats (0030-0031); – the Examiner notes it appears the “joining” as being “any of concatenating or stitching” apparently just means combining the static and dynamic components;
	and transmitting the single digital image file (0016, 0020, 0042); 
	printing the single digital image file graphically and visually (0005, the coupon can be printed at the convenience of the user).  
	Where Chockalingam discloses a communication network and transmitting the file and printing (see at least 0005, 0016, 0042), it appears that the file is directly sent to the consumer/customer rather that the advertiser/sponsor, therefore it appears that Chockalingam may not explicitly disclose, the offer server computer being communicatively coupled to one or more offer printers that are associated with a point of sale, transmitting the digital image file to the client computer, and printing the image file at the client computer, Ferro, however, teaches a merchant POS computer receiving a digital image file with a dynamic value-added message from a remote server (Ferro at 0030-0033, 0038-0039, 0042), and printing the image file (Ferro at 0042-0044, 0047).
	The Examiner finds and understands that it would have been readily apparent to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine or incorporate transmitting an image file by a remote server to a merchant computer for printing as taught by Ferro with the system and method for creating a personalized advertisement by combining static template data with dynamic content data, in order to generate and print dynamic/customized content at the time of transaction for the consumer.
	It appears that Chockalingam may not explicitly disclose and comprising a cache storage, Boynes, however teaches generating static and dynamic content to be served to a user device, where the static content is stored and received from a cache storage (see Boynes at Col 4:41-46, Col 4:57-58). The Examiner understands storing and retrieving static content from cache memory to be applying a known technique to a known device, method or product ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or incorporate the technique taught by Boynes with the system and method of retrieving stored static template data from a database to generate an advertisement as disclosed by Chockalingam in view of Ferro in order to store the static components in a cache storage thus improving the response time for combining and delivering content, according to MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	Claim 11: Chockalingam in view of Ferro and Boynes discloses, The computer system of claim 10, the offer database storing a plurality of digital offer templates (Chockalingam at 0022-0023), each digital offer template being based on the digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components (Chockalingam at 0018-0019, 0022-0023), the computer system further comprising instructions which when executed cause, in response to the request to provide a digital offer in real-time on demand, selecting and retrieving the digital offer template and using the digital offer template to identify the one or more static components and the one or more dynamic components before the rendering (Chockalingam at 0018-0019, 0031). 

	Claim 12: Chocklingam in view of Ferro and Boynes discloses, The method of claim 10, however where Chockalingam discloses storing data corresponding to static elements of an advertisement (Chockalingam at 0022-0023), it appears that Chockalingam may not explicitly disclose, further comprising instructions which when executed cause digitally storing the interim raw byte representations corresponding to all the static components in the cache storage; and in response to receiving the request to provide a digital offer in real-time on demand, retrieving the interim raw byte representations corresponding to all the static components from the cache storage, Boynes, however teaches generating static and dynamic content to be served to a user device, where the static content is stored and received from a cache storage (see Boynes at Col 4:41-46, Col 4:57-58), as combined and under the same rationale as above.

	Claim 14: Chockalingam in view of Ferro and Boynes discloses, The computer system of claim 10, further comprising instructions which when executed cause: receiving the request to provide the digital offer in real-time on demand (see Chockalingam at 0031), it appears that Chockalingam may not explicitly disclose, to the client computer that is associated with a point of sale, the point of sale having an offer printer; creating and storing the single digital image file corresponding to the digital offer using an image width and image height that are capable of direct printing by the offer printer; and transmitting the single digital image file to the client computer associated with the point of sale for the direct printing by the offer printer. Ferro, however teaches a point of sale computer and printer (Ferro at 0039), creating and storing dynamic content (image file) using an image width and height capable of direct printing (Ferro at 0030-0033), and transmitting and printing the advertisement (Ferro at 0042-0044). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify or incorporate the teachings of Ferro for creating and storing dynamic content as an image file using image dimensions for direct printing with the system and method of Chockalingam in order to generate and print dynamic/customized content at the time of transaction to better customize content for the consumer.
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify or incorporate the teachings of Ferro for creating and storing dynamic content as an image file using image dimensions for direct printing as taught by Ferro with the system and method of Chocklingam in order to generate and print dynamic/customized content at the time of transaction to better customize content for the consumer.

	Claim 15: Chockalingam in view of Ferro and Boynes disclose, The computer system of claim 10, further comprising instructions which when executed cause: receiving the request to provide the digital offer in real-time on demand from the client computer (see Chockalingam at 0031-0033), it appears that Chockalingam may not disclose the client computer being a point of sale device, from a point of sale terminal having a receipt printer; creating and storing the single digital image file corresponding to the digital offer using an image width and an image height that are capable of direct printing by the receipt printer; and transmitting the single digital image file to the point of sale terminal for the direct printing by the receipt printer, Ferro, however teaches a point of sale computer and printer (Ferro at 0039), creating and storing dynamic content (image file) using an image width and height capable of direct printing (Ferro at 0030-0033), and transmitting and printing the advertisement (Ferro at 0042-0044).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify or incorporate the teachings of Ferro to create and store dynamic advertising content as an image file using image dimensions for direct printing as taught by Ferro with the system and method of Chockalingam in order to generate and print dynamic/customized content at the time of transaction to better customize content for the consumer.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam in view of Ferro, further in view of Rehtijarvi et al (US 2013/0283262 A1), hereinafter Rehtijarvi.

	Claim 7: Chockalingam in view of Ferro discloses, The method of claim 1, however it appears that Chockalingam in view of Ferro may not explicitly disclose, further comprising executing header manipulation on the single digital image file, Rehtijarvi, however teaches performing header manipulation on the set of delivery files to simplify the delivery of a customized application (Rehtijarvi at 0039). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the teachings of Rehtijarvi with the system and method of Chockalingam in view of Ferro in order to perform header manipulation on the image file to simplify the delivery of the file as taught by Rehtijarvi at 0039.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam in view of Ferro, further in view of Dixon et al (US 2005/0283448 A1), hereinafter “Dixon”.

	Claim 8: Chockalingam in view of Ferro discloses, The method of claim 1 wherein, for each of the dynamic components, rendering the component image file in real-time on demand (Chockalingam at 0031-0033), Chockalingam discloses rendering dynamic text messaging (see Chockalingam at 0018), however it appears that Chockalingam may not disclose, comprises rendering digital image component files for two or more of: a dynamically generated barcode, a dynamically generated serial number, or a dynamic text messaging. Dixon, however, teaches generating and rendering a barcode as an image file (Dixon at 0040, 0044, 0055). The Examiner finds rendering a barcode as an image file to be applying a known technique to a known device, method or product ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the technique of Dixon with generating an advertisement with dynamic text messaging as disclosed by Chockalingamin view of Ferro, in order to rendering a personalized advertisement containing both dynamic text messaging and a barcode, according to MPEP 2143(I)(D), applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam in view of Ferro, further in view of Alam et al (US 2018/0176876 A1), hereinafter “Alam”.

	Claim 9: Chockalingam in view of Ferro discloses, The method of claim 1, further comprising: in response to receiving a request to provide a digital offer in real-time on demand (Chockalingam 0041), retrieving the interim raw byte representations corresponding to all the static components (Chockalingam at 0018-0019) and for each of the dynamic components, rendering the component image files in real-time on demand (Chockalingam at 0018, 0031, 0039); joining the interim raw byte representations corresponding to all the static components and all the component image files corresponding to the dynamic components and creating and storing a single digital image file corresponding to the digital offer (Chockalingam at 0012-0013, see also, 0016, 0018-0019, combination of static and dynamic data, 0031); transmitting the single digital image file (Chockalingam at 0016, 0020), however it appears that Chockalingam may not explicitly disclose, that the file is transmitted to the client computer, Ferro, however, teaches a merchant POS terminal communicating via a network to request and receive a digital image file with a dynamic value-added message from a remote server (Ferro at 0030-0033, 0038-0039, 0042), as combined and under the same rationale as above. Chockalingam may not explicitly disclose, at least in regards to processing the request, executing within 2 milliseconds: and executing within 20 milliseconds. Alam, however teaches a predetermined period for processing/responding to a request, where the time includes 2ms and 20ms, see Alam at 0115. The Examiner finds the processing a request by a user terminal with a time period of 2ms and 20ms to applying a known technique to a known device method or product ready for improvement. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Alam with the system and method of Chockalingam in view of Ferro and Boynes in order to process the request for a dynamic advertisement with static and dynamic components within 2ms and 20ms so that the user receives the advertisement as quickly and efficiently as possible, according MPEP 2143(I)(D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.
	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam in view of Ferro and Boynes, further in view of Rehtijarvi et al (US 2013/0283262 A1), hereinafter “Rehtijarvi”.

	Claim 16: Chockalingam in view of Ferro and Boynes discloses, The method of claim 10, however it appears that Chockalingam may not explicitly disclose, further comprising instructions which when executed cause executing header manipulation on the single digital image file, Rehtijarvi, however teaches performing header manipulation on the set of delivery files to simplify the delivery of a customized application (Rehtijarvi at 0039). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the teachings of Rehtijarvi with the system and method of Chockalingam in view of Ferro and Boynes in order to perform header manipulation on the image file to simplify the delivery of the file as taught by Rehtijarvi at 0039.
 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam in view of Ferro and Boynes, further in view of Dixon et al (US 2005/0283448 A1), hereinafter “Dixon”.

	Claim 17: Chockalingam in view of Ferro and Boynes discloses, The computer system of claim 10, further comprising instructions which when executed cause, for each of the dynamic components, rendering the component image file in real- time on demand (Chockalingam at 0031-0033), Chockalingam discloses rendering dynamic text messaging (Chockalingam at 0018), however it appears that Chockalingam may not disclose comprises rendering digital image component files for two or more of: a dynamically generated barcode, a dynamically generated serial number and a dynamic text messaging, however, Dixon teaches generating and rendering a barcode as an image file (Dixon at 0040, 0044, 0055). The Examiner finds rendering a barcode as an image file to be applying a known technique to a known device, method or product ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the technique of Dixon with generating an advertisement with dynamic text messaging as disclosed by Chockalingam in view of Ferro and Boynes, in order to rendering a personalized advertisement containing both dynamic text messaging and a barcode, according to MPEP 2143(I)(D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam in view of Ferro and Boynes, further in view of Alam et al (US 2018/0176876 A1), hereinafter “Alam”.

	Claim 18: Chockalingam in view Ferro and Boynes discloses, The method of claim 10, further comprising instructions which when executed cause: in response to receiving a request to provide a digital offer in real-time on demand (Chockalingam at 0041), retrieving the interim raw byte representations corresponding to all the static components (Chockalingam at 0018-0019, 0022-0023), and for each of the dynamic components, rendering the component image files in real-time on demand (Chockalingam at 0018, 0031, 0039); joining the interim raw byte representations corresponding to all the static components and all the component image files corresponding to the dynamic components and creating and storing a single digital image file corresponding to the digital offer (Chockalingam at 0016, 0018-0019, 0031); transmitting the single digital image file (Chockalingam at 0016, 0020).
	 It appears that Chockalingam may not explicitly disclose, that the file is transmitted to the client computer, Ferro, however, teaches a merchant POS terminal communicating via a network to request and receive a digital image file with a dynamic value-added message from a remote server (Ferro at 0030-0033, 0038-0039, 0042), as combined and under the same rationale as above. Chockalingam may not explicitly disclose, at least in regards to processing the request, executing within 2 milliseconds: and executing within 20 milliseconds: Alam, however teaches a predetermined period for processing/responding to a request, where the time includes 2ms and 20ms, see Alam at 0115. The Examiner finds the processing a request by a user terminal with a time period of 2ms and 20ms to applying a known technique to a known device method or product ready for improvement. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Alam with the system and method of Chockalingam in view of Ferro and Boynes in order to process the request for a dynamic advertisement with static and dynamic components within 2ms and 20ms so that the user receives the advertisement as quickly and efficiently as possible, according MPEP 2143(I)(D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Response to Amendment
Amendments to the Claim(s) do not overcome rejection(s) under 35 USC 101, therefore the Examiner maintains the rejection.
Amendments to the Claim(s) overcome the rejections set forth by the Examiner under 35 USC 103 therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.
The Applicant arguments have been considered by are either moot and do not apply to the current rejection and/or not persuasive, see Response to Arguments below.

Response to Arguments
The Applicant argues that the claims are not “directed to” an abstract idea (page 9 of Remarks), the Examiner respectively disagrees and finds that the claims as a whole recite an abstract idea, specifically, generating an advertisement using simple visualization and rendering. The Applicant argues (erroneously) that the Examiner failed to consider the claims as whole and ignored all technical aspects of the claims, the Examiner disagrees, the claims were properly considered as a whole. The additional elements analyzed at Step 2A-2 were found to recite generic computer components performing generic computer functions. The courts have recognized certain computer functions as well-understood, routine, and conventional (i.e. receiving, transmitting, storing etc.,), see MPEP 2106.5(d)(II). As such, the claim(s) as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea. 
The Applicant’s arguments with respect to claim 1, 10, and 19 are moot and do not apply to the current rejection.
The Applicant relies on the same arguments for depending claims 2-3, 4-9, 11-12, 14-18, and 20, therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-3, 4-9, 11-12, 14-18, and 20.
Applicant's arguments filed 8/4/2022 have been fully considered but they are either moot and/or are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Atli et al (U.S. Publication No. 2015/0058119), discloses a system and method for generating an advertisement based on an advertising template using static and dynamic images (see at least 0029-0030).

Ben-Rubi et al (U.S. Publication No. 2017/0270562), discloses a system and method for combining static and dynamic image/video files to generate a personalized advertisement (see at least 0031-0033).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPAR ILANA can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622